64 F.3d 658
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mildred MILLER, Plaintiff--Appellant,v.Kathleen HAWK, Director of Bureau of Prisons;  United StatesParole Commission;  Maureen Atwood, Warden;  John L.Megatlin, Administrative Head of Bureau of Prisons RegionalOffice;  James Hamrick;  Don Edwards;  John Does, I throughV;  Jane Does, I through V, Defendants--Appellees.
No. 95-6235.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  August 15, 1995.

Mildred Miller, appellant pro se.  Rebecca A. Betts, U.S. Atty., Donald Lee Stennett, Office of the U.S. Atty., Charleston, WV, for appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendants on Appellant's Privacy Act claim, denying Appellant's 28 U.S.C. Sec. 2241 (1988) petition, and denying Appellant's motion to reconsider the dismissal of her 42 U.S.C. Sec. 1983 (1988) action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Hawk, No. CA-93-785-1 (S.D.W.Va. Jan. 4, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.